BOYD, Chief Justice,
concurring in part and dissenting in part.
I concur in the approval of the finding that Mr. Arango has engaged in the unauthorized practice of law. I dissent, however, to the punishment imposed by the Court. It will be recalled that Ms. Furman was given a clear opportunity to mend her ways before this Court finally, in desperation, chose to punish her open contempt of Court with a jail sentence. See The Florida Bar v. Furman, 451 So.2d 808 (Fla.1984); The Florida Bar v. Furman, 376 So.2d 378 (Fla.1979), appeal dismissed, 444 U.S. 1061, 100 S.Ct. 1001, 62 L.Ed.2d 744 (1980). When finally ordered jailed, she had contemptuously and conspicuosly flouted this Court’s cease-and-desist order. I would give Mr. Arango the same opportunity to correct his errors. An injunction and a conditional fine order should be a sufficient sanction to impose upon him. Only upon further violation should Mr. Arango be subject to the same kinds of punishment Ms. Furman received.